UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2014 Date of reporting period:March 31, 2014 Item 1. Report to Stockholders. www.CoveStreetFunds.com Cove Street Capital Small Cap Value Fund SEMI-ANNUAL REPORT | March 31, 2014 THIS PAGE INTENTIONALLY LEFT BLANK LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 DEAR FELLOW SHAREHOLDER: We had a sloppy start to calendar year 2014, an outcome we can attribute to two general factors. The first is simply stock specific and short-term issues: we had a handful of very specific setbacks that decided to congregate in one quarter, almost all of which we deem “annoying but reversible.” These we will discuss in some detail below. But there was also some “air” let out of the portfolio in general. With many stocks within range of our estimate of “fair value,” we have attempted to weed out what we call the “Graham Values”—stocks that are statistically cheap securities but whose businesses are challenged by a variety of factors. In other words, we achieved our price target and now we are done. But in the arena of what we call “Buffett Values”—stocks tied to what tend to be better businesses and longer-term compounding machines—we are in for the longer run and this requires us to ignore the shorter-term vagaries of “market” ebbs and flows. This was a quarter of ebbing. TOTAL RETURN (%) as of March 31, 2014|Symbol CSCSX 3 1 3 5 10 INCEPTION MONTH YEAR YEAR YEAR YEAR (9/30/98) Cove Street Capital Small Cap Value Fund -2.27 Russell 2000® Index Russell 2000® Value Index Russell 2500™ Value Index Performance shown for the period September 30, 1998 to January 20, 2012 reflects performance for Cove Street Capital Small Cap Value Fund, a series of CNI Charter Funds, the predecessor to Cove Street Capital Small Cap Value Fund “The Fund”. The Fund has the same portfolio manager and substantially similar investment strategies to the predecessor fund. Effective September 10, 2013, the Investor Class eliminated all sales charges on purchases. Prior to that date, purchases were subject to a maximum sales charge of 3.50%. The returns shown for the Investor Class do not reflect any sales charges. If they had, the returns would be lower. Returns for periods greater than 1 year are annualized. The performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance quoted. For performance data current to the most recent month end, please call 1-866-497-0097. The gross expense ratio is 1.86%. Investment performance reflects contractual fee waivers in effect through 5/31/15 to keep the expense ratio (excluding 0.01% acquired fund fees and expenses, brokerage commissions, interest, taxes, and extraordinary expenses) at or below 1.69% (Expense Cap). In the absence of such fee waivers, total return would be reduced. As of January 28, 2013, The Fund imposes a 2.00% redemption fee on shares sold within 60 days of purchase. Performance data does not reflect the redemption fee. If it had, return would be reduced. Let’s run down the list of problem children in the quarter to help provide some context for our thinking. 1 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 WHAT HAPPENED Quarter ending March 31, 2014|Symbol CSCSX AVERAGE WEIGHT RETURN CONTRIBUTION 5 DETRACTORS (%) (%) (%) NEUSTAR INC -30.47 -1.16 FORESTAR GROUP INC -16.31 -1.05 GLOBAL CASH ACCESS HOLDINGS INC -29.39 -1.05 AVID TECHNOLOGY INC -26.93 -0.79 HERITAGE-CRYSTAL CLEAN INC -11.52 -0.40 The 5 Detractors measure the five bottom contributors to the portfolio’s return. Average Weight shown is a calculation of the average percentage held of each included company over the course of the first quarter of 2014. Return is the total return for each included company over the course of the first quarter of 2014. Contribution is a ranked measure of how each included company contributed to the Fund over the course of the first quarter of 2014. Global Cash Access Holdings (GCA) has been a very nice success for us over the past three years, almost tripling at one point from our cost. What plagues the company—as is true with a number of smaller capitalization companies— is that its customers are bigger than it is, a reality that is compounded by “contract renewals” that can often be consequential in size. As a result, there inevitably develops an interesting mental tug of war when a large and financially troubled customer (Caesars in this case) decides it wants everything and doesn’t want to pay for it. GCA, which under its new CEO is moving toward a higher value proposition in processing and technology, had the issue “decided” for it when Caesars walked away. Interestingly, the loss of this relationship did not change the company’s guidance for cash flow and earnings for the year. However, it did unnerve investors given the revenue hit, which was actually the reason we first had the opportunity to get into the stock several years ago. We leaned in and bought more. The stock is worth close to $10 on present numbers and we think the company will look a lot different in three years—and the stock price should look very different as well. On a similar note, Neustar (NSR) has an unduly large percentage of its revenue tied to a single customer: North American Portability Management, LLC (NAPM). Our mistake here was “only selling half” after a 60% gain and the stock has essentially retraced its entire move back to our cost. What we like here is a huge margin, huge free cash flow services company that is growing nicely and reducing its exposure to the NAPM contract. It is also run by a CEO and CFO who have been aggressive in repurchasing shares and think long and hard about shareholders. We think the contract with the NAPM will be renewed on reasonable terms and we will have a number of years of smooth sailing before the issue rears its head again. And yes, there is “risk” investing in businesses with this profile—the trick is not to do it often and to make sure you have proper margin of safety at your entry point just in case things don’t go your way. We think we do in the case of GCA and NSR and we don’t have many like them in the portfolio. Under the heading of funny things that can happen on the way to the bank, we have our investment in Avid Technology. We bought into a management change story in a company whose previous occupants were mismanaging two industry leading positions in an increasingly software-based product offering in the production of video and audio media. What we did not count on was the idiocy behind what has become a massive project in accounting changes; the net result of which will likely be a net “zero” as revenue and expense timing are just shifted. The issue is that they have to examine literally tens of thousands of small transactions over a seven year period. What is real to us is the exorbitant cost of this process and the delay in the presentation of current financial statements. It simply amazes us that the stock declined this quarter almost two months after the company announced that its listing was temporarily moving farther “over the counter” and off of the NASDAQ until the financial statements were brought 2 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 current. This does not affect value in the slightest and the stock continues to trade with plenty of liquidity. We see this being resolved in the next two quarters and we expect a similar upward move in the stock for no reason other than re-listing—and then we can get back to our original investment case. Lastly, we have Forestar Group, which is a company rich in assets—Texas real estate and Bakken oil and gas—with a management team that cannot seem to see the path in front of it. In simplistic terms, we juggle three balls when we analyze a potential investment: the “nature” of the business model, a reasonable estimate of what we think the company is worth and a judgment about who is running the company and for what end. We like the assets here, we like the discount to fair valuebut we are beginning to get the sense that management just doesn’t seem to get the idea of creating value “per share.” It is head-scratching when we see compensation schemes that reward gross growth without regard to a denominator—that is shares outstanding. We think this is fixable and we are likely to be very vocal about it in the months ahead. WHAT HAPPENED Quarter ending March 31, 2014| Symbol CSCSX AVERAGE WEIGHT RETURN CONTRIBUTION 5 CONTRIBUTORS (%) (%) (%) BARNES & NOBLE PMC-SIERRA INC CHIMERA INVESTMENT CORP APPROACH RESOURCES GSI GROUP INC The 5 Contributors measure the top five contributors to the portfolio’s total return. Average Weight shown is a calculation of the average percentage held of each included company over the course of the first quarter of 2014. Return is the total return for each included company over the course of the first quarter of 2014. Contribution is a ranked measure of how each included company contributed to the Fund over the course of the first quarter of 2014. On the other side of the spectrum, we have had some solid winners. Barnes & Noble was not in anyway an intuitive winner nor was it an immediate success. As you might imagine, working for bookstores are not on the top of the list of career choices for most college graduates. Nonetheless, Barnes & Noble reached extraordinary levels of “cheapness” and seemed to be pricing in an instant death for the “printed” word. Our conclusion was that that the patient would live for quite some time and well-publicized losses in a disastrous attempt to compete head on with Apple and Amazon would subside as management correctly did the prescribed 180 degree turn. These issues got another relook by investors after the holiday quarter was reported and the stock responded favorably. We sold half our position (a clear Graham stock) and have a short leash on the remainder. Lastly, we will bring up GSI Group, a company that three years ago we would have had trouble describing exactly what it is they did. In fact, the new CEO and CFO at the time would have had the same challenge. It was a near bankrupt amalgamation of some thirty disparate businesses acquired by the unchecked ambition of a “founder­ type.” The company was basically run for a time by a corporate temp agency (you can’t make some stuff up.) Hailing from Perkin Elmer, which was a long time and very successful holding of ours before it grew up into Large-Cap-ville, CEO John Rousch is midway into culling the herd into something that is now 55% medical technology through divestiture, acquisition, and old fashioned internal blocking and tackling. We met him randomly at an investment conference that was the equivalent of speed-dating and after a year of observation, we determined that the worst seemed well behind us, the company was in a net cash position, and we were paying net zero for the possibility that 3 LETTER TO SHAREHOLDERS (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 he may have learned something at PerkinElmer. The lesson here is that if your purchase price reflects an excellent margin of safety, then you set yourself up asymmetrically for a positive answer to the following question: What if something good happens? The stock is up 50% from cost and we remain holders. On the going forward front, we remain concerned over the two usual suspects: a generally elevated level of overall equity valuation, and the uncertain effects of less accommodative Federal Reserve policy, an eventuality we admit remains a theory rather than a fact at this point. We will again point out that with 30-something stocks we don’t need the whole world to work in our favor, but in general we would like to be working within a somewhat more robust idea palette than we see today. On a side note, after reviewing some fine print of mutual fund accounting, we are waiving our rights to recoup prior waived expenses and thus all shareholders of the fund will see an effective drop in the fees. Best Regards, Jeffrey Bronchick, CFA Chief Investment Officer Shareholder, Cove Street Capital Small Cap Value Fund Opinions expressed are subject to change at any time, are not guaranteed, and should not be considered investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for a complete list of holdings. Mutual fund investing involves risk. Principal loss is possible. There is no assurance that the investment process will consistently lead to successful results. Value investing involves risks and uncertainties and does not guarantee better performance or lower costs than other investment methodologies. Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods. Concentration of assets in a single or small number of issuers, may reduce diversification and result in increased volatility. The Russell 2000® Index measures the performance of the small-cap segment of the U.S. equity universe, representing approximately 10% of the total market capitalization of the Russell 3000® Index and the Russell 2000® Value Index includes those Russell 2000® Index companies with lower price to book ratios and lower forecasted growth values. The Russell 2500™ Value Index measures the performance of the small to mid-cap value segment of the U.S. equity universe. One cannot invest directly in an index. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Free cash flow (FCF) represents the cash that a company is able to generate after laying out the money required to maintain or expand its asset base. NASDAQ refers to a global electronic marketplace for buying and selling securities, as well as the benchmark index for U.S. technology stocks. Any tax or legal information provided is merely a summary of our understanding and interpretation of some of the current income tax regulations and is not exhaustive. Investors must consult their tax advisor or legal counsel for advice and information concerning their particular situation. Neither the Fund nor any of its representatives may give legal or tax advice. The Cove Street Small Cap Value Fund is distributed by Quasar Distributors, LLC. Quasar Distributors, LLC is affiliated with U.S. Bancorp Fund Services LLC. 4 INVESTOR CLASS PERFORMANCE (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 5 INSTITUTIONAL CLASS PERFORMANCE (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 6 EXPENSE EXAMPLE - MARCH 31, 2014 (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, reinvested dividends, or other distributions, and (2) ongoing costs, including management fees; distribution (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2013 – March 31, 2014). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expense that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. BEGINNING ENDING EXPENSES PAID ACCOUNT VALUE ACCOUNT VALUE DURING PERIOD 10/1/13 3/31/14 10/1/13 - 3/31/14(1) Investor Class Actual(2) Investor Class Hypothetical (5% annual return before Expenses) Institutional Class Actual(2) Institutional Class Hypothetical (5% annual return before expenses) (1) Expenses are equal to the Fund’s annualized expense ratio for the most recent six-month period of 1.66% and 1.41% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one half year period). Based on the actual returns for the six-month period ended March 31, 2014 of 6.82% and 6.96% for the Investor Class and Institutional Class, respectively. 7 THIS PAGE INTENTIONALLY LEFT BLANK 8 HOLDINGS PRESENTATION (unaudited) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 TOP 10 EQUITY HOLDINGS (% net of assets) as of March 31, 2014(1)(2) Approach Resources 5.3% Taminco 5.2% Chimera Investment 5.1% White Mountains Insurance Group 5.0% Forestar Group 4.7% AZZ 4.5% Graham Holdings, Class B 2.8% Heritage-Crystal Clean 2.8% PMC-Sierra 2.7% Neustar, Class A 2.6% Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Short-term investments are not included. 9 SCHEDULE OF INVESTMENTS (unaudited)- MARCH 31, 2014 COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 COMMON STOCKS - 92.8% Shares Value CONSUMER DISCRETIONARY - 17.9% Barnes & Noble * $ Cherokee Graham Holdings, Class B HSN Lakes Entertainment * Orient-Express Hotels, Class A * R.G. Barry Remy International ENERGY - 10.3% Apco Oil & Gas International * Approach Resources * Carbon Natural Gas * (a) Emerald Oil * FINANCIAL SERVICES# - 27.2% Baldwin & Lyons, Class B Chimera Investment Fair Isaac Forestar Group * Global Cash Access Holdings * Hallmark Financial Services * INTL FCStone * Signature Group Holdings * Symetra Financial White Mountains Insurance Group HEALTH CARE - 2.6% Teleflex MATERIALS + PROCESSING - 7.4% Greif, Class B Taminco * 10 SCHEDULE OF INVESTMENTS (unaudited) - MARCH 31, 2014 COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 COMMON STOCKS - 92.8% (continued) Shares Value PRODUCER DURABLES - 14.0% AZZ $ GP Strategies * Heritage-Crystal Clean * Liquidity Services * SPX TECHNOLOGY - 13.4% American Electric Technologies * Avid Technology * GSI Group * NeuStar, Class A * PMC-Sierra * Westell Technologies, Class A * Total Common Stocks (Cost $43,644,192) SHORT-TERM INVESTMENT - 7.8% Fidelity Institutional Government Portfolio, 0.01% ^ (Cost $4,385,679) TOTAL INVESTMENTS - 100.6% Total Investments - 100.6% (Cost $48,029,871) Other Assets and Liabilities, Net - (0.6%) ) Total Net Assets - 100.0% $ * Non-income producing security. (a) Security considered illiquid and is categorized in Level 2 of the fair value hierarchy. See notes 2 and 3 in Notes to Financial Statements. # The Fund is significantly invested in this sector and therefore is subject to additional risks. See note 9 in Notes to Financial Statements. ^ Variable Rate Security - The rate shown is the rate in effect as of March 31, 2014. See Notes to Financial Statements. 11 STATEMENT OF ASSETS AND LIABILITIES (unaudited) - MARCH 31, 2014 COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 ASSETS: Investments, at value (cost $48,029,871) $ Receivable for investment securities sold Receivable for capital shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES: Payable for investment securities purchased Payable to investment adviser Payable for fund administration & accounting fees Payable for compliance fees Payable for custody fees Payable for transfer agent fees & expenses Payable to trustees Accrued distribution fees Accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Accumulated net investment income Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ Investor Class Institutional Class Net Assets $ $ Shares issued and outstanding (1) Net asset value, redemption price and offering price per share (2) $ $ Unlimited shares authorized A redemption fee of 2.00% is assessed against shares redeemed within 60 days of purchase. See Notes to the Financial Statements. 12 STATEMENT OF OPERATIONS (unaudited) - FOR THE SIX MONTHS ENDED MARCH 31, 2014 COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 INVESTMENT INCOME: Dividend income $ Interest income Total investment income EXPENSES: Investment adviser fees (See Note 4) Fund administration & accounting fees (See Note 4) Distribution fees: Investor Class (See Note 5) Transfer agent fees (See Note 4) Federal & state registration fees Audit fees Compliance fees (See Note 4) Legal fees Trustee fees Postage & printing fees Custody fees (See Note 4) Other Total expenses before reimbursement Add: Advisory fee recoupment (See Note 4) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain on investments Net change in unrealized depreciation on investments ) Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements. 13 STATEMENT OF CHANGES IN NET ASSETS COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 Six Months Ended Year Ended March 31, 2014 September 30, (unaudited) OPERATIONS: Net investment income (loss) $ $ ) Net realized gain on investments Net change in unrealized appreciation (depreciation) on investments ) Net increase in net assets from operations CAPITAL SHARE TRANSACTIONS: Investor Class: Proceeds from shares sold Proceeds from reinvestment of distributions – Payments for shares redeemed ) ) Redemption fee Increase in net assets from Investor Class transactions Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions – Payments for shares redeemed ) ) Redemption fee – Increase in net assets from Institutional Class transactions Increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income: Investor Class: – – Institutional Class: – – From net realized gain on investments: Investor Class: ) – Institutional Class: ) – Total distributions to shareholders ) – TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period, including accumulated net investment income of $65,291 and $0, respectively $ $ See Notes to the Financial Statements. 14 FINANCIAL HIGHLIGHTS (for a Fund share outstanding throughout the period) COVE STREET CAPITAL SMALL CAP VALUE FUND | Semi-Annual Report 2014 INVESTOR CLASS (1) Six Months Ended March Year Ended September 30, 31, 2014 (unaudited) PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) ) ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions: Dividends from net investment income – – – ) ) ) Dividends from net capital gains ) – Total distributions ) – – ) ) ) Paid-in capital from redemption fees – Net asset value, end of period $ TOTAL RETURN %(4) % % )% % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement/recoupment %(5) % After expense reimbursement/recoupment %(5) % Ratio of net investment income (loss) to average net assets: After expense reimbursement/recoupment %(5) )% )% )% % % Portfolio turnover rate 32
